UNITED STATES DISTRICT COURT                                                                       5/7/2021
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -- - x
                                                                     :
UNITED STATES OF AMERICA,                                            :
                                                                     :   CONSENT PRELIMINARY ORDER
                     - v. -                                          :   OF FORFEITURE/
                                                                     :   MONEY JUDGMENT
LAVAUGHN CAMPBELL,                                                   :
                                                                     :   S1 20 Cr. 367 (NSR) -01
                            Defendant.                               :
                                                                     :
- - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - x

                   WHEREAS, on or about November 9, 2020, LAVAUGHN CAMPBELL (the

“Defendant”), among others, was charged in a six-count Superseding Indictment S1 20 Cr. 367

(NSR) (the “Indictment”) with, among other things, attempted Hobbs Act robbery, in violation of

Title 18, United States Code, Section 1951 (Count Two) and possession of a controlled substance

with intent to distribute in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(D) (Count Four);

                   WHEREAS, the Indictment included a forfeiture allegation as to Counts Two and

Four, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C), Title 21, United States Code, Section 853, and Title 28, United States Code, Section

2461(c), of any and all property, real and personal, that constitutes or is derived, directly or

indirectly, from gross proceeds traceable to the commission of the offenses charged in Counts Two

and Four of the Indictment;

                    WHEREAS, on or about February 1, 2021, the Defendant pled guilty to Counts

Two, Four, and Six of the Indictment, pursuant to a plea agreement with the Government, wherein

the Defendant admitted the forfeiture allegation with respect to Counts Two and Four of the

Indictment, and agreed to forfeit to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C), Title 21, United States Code, Section 853, and Title 28, United States Code,
Section 2461(c), a sum of money equal to $5,535 in United States currency, representing proceeds

traceable to the commission of the offenses (charged in Counts Two and Four of the Indictment);

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,535 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts Two and Four of the Indictment that the Defendant personally

obtained; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts Two and Four of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Derek Wikstrom, of counsel, and the Defendant, and his counsel, Susanne Brody, Esq.,

that:

                1.    As a result of the offenses charged in Counts Two and Four of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $5,535 in

United States currency (the “Money Judgment”) representing the amount of proceeds traceable to

the offenses charged in Counts Two and Four of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant.

                2.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

LAVAUGHN CAMPBELL, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.
               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:                                                                  5/7/21
       Derek Wikstrom                                               DATE
       Assistant United States Attorney
       300 Quarropas Street
       White Plains, NY 10601
       (914) 993-1962



By:    Lavaughn Campbell by                                         May 7, 2021
       LAVAUGHN CAMPBELL    L                                       DATE



By:                                                                 May 7,2021
       SUSANNE BRODY,
                   BRODY ESQ.ESQ                                    DATE
       Attorney for Defendant
       81 Main Street, Suite 300
       White Plains, NY 10601


SO ORDERED:

                                                                    May 7, 2021
_____________________________________                              _____________
HONORABLE NELSON S. ROMÁN                                           DATE
UNITED STATES DISTRICT JUDGE
